DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 29 recites the limitation “the retaining means” in line 5. There is insufficient antecedent basis for this limitation. For examination purposes, this will be read as referring to the receptacle from claim 21.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 10, 25, 27, 33, 38, 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al. (US 9,554,512 B2), hereinafter Davidson.
Regarding claim 1, Davidson teaches a device (101) for handling fresh fruit or vegetable products attached to a plant, comprising:
a receptacle for retaining at least a first portion of a product (Fig. 3 shows fingers 302 and palm 306 and Fig. 7 shows the fingers and palm retaining product 702); and
a gripping mechanism for engaging a peduncle of the retained product (Col. 6 lines 58-60 teaches secondary fingers 311 close and engage the fruit stem); 
wherein the gripping mechanism is arranged to rotate the peduncle of the retained product (Col. 3 lines 49-66 – col. 4 lines 1-2 teaches the secondary fingers grasp the stem and rotate to break the stem);
wherein the receptacle and gripping mechanism are arranged such that, while a product is retained by the receptacle, the gripping mechanism can be rotated to detach the product (Col. 11 lines 2-9 teaches the gripping mechanism and receptacle rotating to detach the product while it is retained).

Regarding claim 3, Davidson teaches wherein the receptacle and the gripping mechanism are arranged to rotate together (Col. 11 lines 2-9 teaches rotating the entire device 101, which includes the receptacle and gripping mechanism).
Regarding claim 4, Davidson teaches wherein the receptacle is operable to rotate the first portion thereby causing the peduncle to be rotated when engaged by the gripping mechanism (Col. 11 lines 2-9 teaches the receptacle rotating to detach the product while it is retained).
Regarding claim 5, Davidson teaches means for rotating the receptacle (Col. 11 lines 2-9 teaches the receptacle rotating to detach the product and Fig. 8 shows the 6 degree of freedom manipulator 102 that rotates the receptacle).
Regarding claim 10, Davidson teaches wherein the gripping mechanism is arranged to inhibit movement of the peduncle relative to the retained first portion when engaged therewith (Col. 6 lines 58-64 teaches the gripping mechanism closes and puts pressure on the stem similar to a pinch grasp).
Regarding claim 25, Davidson teaches wherein the receptacle comprises a mesh or frame structure (Fig. 2 shows the device 101 has a framework consisting of a manipulator 102).
Regarding claim 27, Davidson teaches wherein the gripping mechanism is part of the receptacle (Figs. 3-4 show how the gripping mechanism 311 is part of device 101 with receptacle 302).
Regarding claim 33, Davidson teaches the device further comprising a sensor arranged to detect the presence of a product within the receptacle or entering the receptacle or arranged to detect the orientation of a product retained by the receptacle (Fig. 4 shows pressure sensor 402 in the palm 306 for detecting when the fruit has made contact).
Regarding claim 38, Davidson teaches wherein the receptacle is mounted to a support arranged to be connected to a mechanical device (Fig. 2 shows the receptacle is mounted to mechanical device 102).
Regarding claim 44, Davidson teaches a robot arm comprising a device according to claim 1 (Fig. 2 shows robotic arm 102 comprising the device 101).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12. 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 9,554,512 B2), hereinafter Davidson, in view of Yoshida et al. (US 4,519,193 A), hereinafter Yoshida.
Regarding claim 11, Davidson teaches a device (101) for handling fresh fruit or vegetable products attached to a plant, comprising:
a receptacle for retaining at least a first portion of a product (Fig. 3 shows fingers 302 and palm 306 and Fig. 7 shows the fingers and palm retaining product 702); and
a gripping mechanism for engaging a peduncle of the retained product (Col. 6 lines 58-60 teaches secondary fingers 311 close and engage the fruit stem);
wherein the gripping mechanism is arranged to clamp the peduncle to inhibit movement of the peduncle relative to the retained first portion when engaged therewith (Col. 6 lines 58-64 teaches the gripping mechanism closes and puts pressure on the stem similar to a pinch grasp).
Davidson does not teach the gripping mechanism comprising an iris mechanism.
Yoshida teaches wherein the gripping mechanism comprises an iris mechanism (Fig. 4 shows iris mechanism of blades 14 that engages the peduncle of the retained product).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gripping mechanism to be an iris mechanism as taught by Yoshida to the device of Davidson in order to ensure that the gripping mechanism engages the peduncle in the same central location every time.

Regarding claim 12, Davidson does not teach the gripping mechanism comprising an annular member that provides an aperture.
Yoshida teaches wherein the gripping mechanism comprises an annular member arranged to provide an aperture through which at least part of the peduncle can be received (Figs. 3-4 show circular cutter 12 with three blades 14 that rotate to receive the peduncle in the center of the top opening of trap 10).

Regarding claim 17, Davidson does not teach the gripping mechanism being operable to sever the peduncle.
Yoshida teaches wherein the gripping mechanism is operable to sever the peduncle (Fig. 4 shows cutter 12 with blades cuts the peduncle).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gripper with functionality to sever the peduncle of Yoshida’s invention to the device of Davidson in order to allow for another method of picking the fruit in case it is not possible to rotate the stem.

Claims 21, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 7,540,137 B2).
Regarding claim 21, Gray teaches a device (10) for handling fresh fruit or vegetable products, comprising: 
a receptacle (22) for retaining at least a first potion of a product (20); and 
an inflatable member (40) for securing at least said first portion of said retained product 
wherein the inflatable member is arranged to secure said at least first portion in a desired position and/or orientation relative to the receptacle when inflated (Fig. 3 shows inflatable cuff 40 securing the first portion of the fruit with the second portion sticking out of the head 22);
wherein the receptacle has an interior compartment arranged to receive at least the first portion of the product via an opening, wherein the inflatable member is disposed within the 
Gray does not teach wherein the product is released from the device via the opening.
However, examiner takes official notice that releasing a product from the same opening is old and well known in the art. It would be an obvious alternative to release the fruit from the same opening rather than a second opening, as in the case of Gray.

Regarding claim 28, Gray teaches wherein the inflatable member comprises one or more members that can be pulled tight about the product to secure it and loosened to release the product (Col. 5 lines 52-67 teaches the cuff 40 inflating to grip and secure the fruit). 

Claim 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 7,540,137 B2).
Regarding claim 29, Gray does not teach a connection to an air supply that allows the retaining means to rotate.
Bernheim teaches means for connecting to an air supply for inflation of the inflatable bladder (Fig. 1 shows inflatable liner 14 with air motor 52 and main line 36), wherein the connecting means is arranged to provide a connection with the air supply that allows the retaining means to be rotated relative to the air supply while maintaining an air seal (Fig. 1 and Col. 3 lines 5-21 teach the picking head assembly rotating while the liner 14 is inflated).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the connection to an air supply that allows the retainer to rotate as taught by Bernheim to the device of Gray in order to facilitate separation of the fruit while it is secured.

Allowable Subject Matter
Claims 20, 22, 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant has amended independent claim 1 to include limitations about the gripping mechanism rotating the peduncle to detach the retained product. These new limitations were not present in the Yoshida reference previously used to reject the claim; however, they can be found in the Davidson reference cited in this rejection.
	Applicant has amended claim 11 to include limitations about the gripping mechanism. The combination of the Davidson reference with the Yoshida reference reads on this amended claim.
	Applicant has amended claim 21 to include limitations specifying that the securing means is an inflatable member that receives a product in a desired position, then releases the product via the same opening. The previously cited Gray reference reads on these new limitations, with the exception of releasing the product from the same opening. Applicant notes that this limitation is not taught and argues that this makes the claim allowable. However, releasing a product from the same opening is old and well-known and does not render the claim allowable.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        

/MATTHEW IAN NEAL/Examiner, Art Unit 3671